Case: 1:13-cr-00139-CAB Doc #: 69 Filed: 04/06/21 1o0f1. PagelD #: 385

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA, CASE NO. 1:13CR139

Plaintiff,
V. Senior Judge Christopher A. Boyko
MARK A. BLACKBURN,

Defendant. ORDER

 

)
)
)
)
)
)
)
)
)
)

This matter was before the Court on April 6, 2021, for hearing on the Government’s
request for revocation of Defendant Mark A. Blackburn’s supervised release. The Defendant was
present and represented by counsel.

A Supervised Release Violation hearing was held by Magistrate Judge David A. Ruiz on
March 1, 2021, at which time the Defendant admitted to the following violations: (1) Illicit drug use; (2)
Failure to submit urine screen; (3) Failure to follow U.S. Probation Officer’s Instructions; (4) Failure to
attend substance abuse treatment sessions; 95) New law violation; and (6) Possession or access to a
firearm or ammunition. The Magistrate Judge issued a Report and Recommendation on March 22,
2021. The Court adopts the Magistrate Judge’s Report and Recommendation and Court finds
Defendant in violation and revokes supervised release.

The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of eighteen
(18) months with credit for time served. Upon release, 18 months of Supervised Release to follow
with the added condition that defendant participate in Cognitive Behavioral Therapy. Defendant
waived reading of appellate rights. The Defendant is remanded to custody.
IT IS SO ORDERED.
s/ Christopher A. Boyko

DATED: April 6, 2021 CHRISTOPHER A. BOYKO
SENIOR UNITED STATES DISTRICT JUDGE

 
